Citation Nr: 0109394	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1980 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a right ankle disability.

The RO denied the veteran's claim for entitlement to service 
connection for a right ankle disability in September 1995 and 
again in September 1999.  Since an attempt top reopen a claim 
on the basis of new and material evidence is essentially 
jurisdictional in nature in that a review of all of the 
evidence of record is not to be undertaken unless new and 
material evidence is received, the Board must first undertake 
such an analysis before it may proceed to consider the merits 
of the veteran's underlying claim.  See generally Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board therefore proceeds with the following 
analysis and in view of the result finds no prejudice to the 
veteran in doing so.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.


FINDINGS OF FACT

1.  By a rating decision in September 1995, entitlement to 
service connection for a right ankle disability was denied; 
the veteran was advised of this determination and informed of 
appellate rights and procedures; he did not initiate an 
appeal, and the decision became final.  

2.  Evidence received subsequent to the September 1995 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying entitlement to 
service connection for a right ankle injury is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  Certain evidence received since the September 1995 rating 
decision is new and material, and the veteran's claim of 
service connection for a right ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes, however, that the provisions of the 
Veterans Claims Assistance Act of 2000 did not require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented as described in 38 U.S.C.A. § 
5108.  See Id.

In order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Accordingly, the Board 
must consider whether new and material evidence has been 
received since the September 1995 rating decision.

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The veteran contends that he broke his right ankle while 
playing football in the fall of 1981 and a cast was applied.  
Service medical records show that the veteran sustained a 
twisting injury to his ankle in April 1980 and the findings 
were limited to some tenderness and a possible strain.  The 
veteran was seen in November 1981 for symptoms, which were 
ascribed to, as a sprain to the right ankle.  This had 
resolved and was essentially asymptomatic when he returned 
two weeks later. 

April 1995 VA outpatient treatment records indicate that the 
veteran was seen with complaints of a painful right ankle.  
The examination showed complete range of motion without pain 
and there was no redness, tenderness, or swelling present.  
The x-rays revealed no osseous or articular abnormalities 
with the impression of normal right ankle.  

The September 1995 rating decision which denied entitlement 
to service connection for a right ankle injury did so on the 
basis that the evidence did not show evidence of a chronic 
right ankle disability.  However, evidence received since 
September 1995 includes VA outpatient treatment records dated 
June 1999 to October 1999 showing an assessment of chronic 
right ankle pain secondary to old injury, osteoarthritis on 
x-ray.  Such evidence is clearly new and of such significance 
that it must be considered to fairly adjudicate the veteran's 
claim.  In other words, the Board finds such evidence of a 
current disability of the right ankle traceable to an "old 
injury" to the right ankle to be new and material in light 
of the basis for the September 1995 denial.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for a right ankle injury.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  The appeal is granted to this extent 
only.


REMAND

For the reasons discussed above, the Board has found new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for a right ankle injury.  
However, the Board is unable to conclude at this point that 
an adequate record exists to allow for proper review of the 
issues on appeal.  

Since there has been no VA examination to determine the 
nature or etiology of the veteran's right ankle disability, 
the Board believes that further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
correct diagnosis of any current 
disability of the right ankle, to include 
residuals of a right ankle injury in 
service.  The examiner is requested to 
comment whether it is at least as likely 
as not that any current right ankle 
disability was caused by the injury 
reported in the service medical records.  
It is imperative that the claims file be 
made available to the examiner for review 
prior to the the examination, and all 
indicated special studies and tests, to 
include reinterpretation of x-rays, 
should be accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to obtain clarifying medical 
information.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




